DETAILED ACTION
This action is responsive to the application No. 16/399,193 filed on 4/30/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 4/22/2021 is acknowledged.  Claims 18-20 are withdrawn from consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shield ring in thermal contact with the chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces a work piece support and an auxiliary element, however claim 2 recites the auxiliary element is the work piece support thereby making the number of work piece supports in claim 1 unclear.  Applicant never discloses what is or is not considered to be a work piece support nor an auxiliary element in the specification making it unclear how these features are supposed differ or if these are different terms describing the same features.
Claim 4 recites the shield ring is in thermal contact with the chamber, however this relationship is not shown in any drawing making the intended structural relationship unclear.
Claim 15 recites “the frame”, it is unclear which frame “the frame” refers to in this claim (e.g. frame member, frame cover element, etc.).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 appears to broaden, rather than further limit, claim 1.  Claim 1 apparently requires two elements: a work piece support and an auxiliary element, while claim 2 only requires the work piece support while obviating the auxiliary element.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As a preliminary matter, Applicant is reminded of MPEP §2114 and §2115.  The claims of the instant application are drawn to an apparatus.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, the claims recite various details regarding a work piece, i.e. In re Otto,312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Therefore, the recited workpiece is given no patentable weight because the details of the workpiece do not structurally distinguish this apparatus from any other prior art apparatus.  Loading a different workpiece into a prior art apparatus does not change the structure of the apparatus nor do the details of the workpiece (i.e. regarding the contents of the apparatus, intended use, or material worked upon) relate to any differences that would distinguish this apparatus from any other prior art apparatus.  While the prior art applied in the rejections that follow conveniently disclose a workpiece as claimed (e.g. substrate, carrier sheet, and frame), Applicant should not be misled by the following rejections addressing details of the workpiece to believe the workpiece is given any substantial patentable weight in this apparatus.

Claims 1-4, 10, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai (US 2010/0216313), of record.
(Re Claim 1) Iwai teaches an apparatus for plasma dicing1 a semiconductor substrate of the type forming part of a workpiece2, the workpiece (8: 6, 7, 200) further comprising a carrier sheet on a frame member, wherein the carrier sheet carries the semiconductor substrate (see Figs. 4A-4B), the apparatus comprising: 
a chamber (Fig. 3: 5);
a plasma production device configured to produce a plasma within the chamber suitable for dicing the semiconductor substrate (plasma is produced between electrode 23 and stage 300:16, power from 21, controller 14, paras. [0061]-[0062], [0067], [0075]); 
a workpiece support located in the chamber for supporting the workpiece through contact with the carrier sheet (support 300); 

(Re Claim 2) in which the auxiliary element is the workpiece support (300:16/17).
(Re Claim 3) in which the auxiliary element is a shield ring which is disposed around the workpiece support (300:17).
(Re Claim 4) in which the shield ring is in thermal contact with the chamber (Fig. 3).
(Re Claim 10) further comprising at least one clamp which applies a clamping force to the frame cover element to assist the clamping of the carrier sheet against the auxiliary element by the frame cover element (first, according to the instant application, mechanical clamping may be from the weight of the frame cover 40, i.e. gravity, in the alternative, the clamping of the workpiece may be from the frame cover being driven downward using elements 34, 33, 35, 14, see Figs. 3 and 5).
(Re Claim 12) configured so that the frame cover element can be brought into thermal contact with the auxiliary element when a workpiece is not present on the workpiece support (see Figs. 1, 3, and 10).
(Re Claim 13) in which the frame cover element is formed from metal or a ceramic material (para. [0047]).
(Re Claim 14) in which the workpiece support is an electrostatic chuck (300:16 and 20, para. [0020] electrostatic suction mechanism, i.e. electrostatic chuck).
(Re Claim 16) in combination with a workpiece comprising the semiconductor substrate and a carrier sheet on a frame member, wherein the carrier sheet supports the semiconductor substrate, the workpiece support supports the workpiece through contact with the carrier sheet, and the frame member is clamped by the frame cover element (workpiece 8:6, 7, 200, clamped by cover 40, Fig. 3).
(Re Claim 17) in which the carrier sheet comprises tape formed from a polymeric material, optionally with an adhesive (tape 7).



Claims 1-10 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okita et al. (US 2016/0064198), hereafter Okita’198. 

a chamber (Figs. 1,4: 3/5);
a plasma production device configured to produce a plasma within the chamber suitable for dicing the semiconductor substrate (9, 10A/10B);
a workpiece support located in the chamber for supporting the workpiece through contact with the carrier sheet (workpiece support: 11+17);
a frame cover element configured to, in use, contact the frame member thereby clamping the carrier sheet against an auxiliary element disposed in the chamber (frame cover 29 according to Figs. 1, 4, and 6-9, or in the alternative 30 in Fig. 10, auxiliary elements corresponding to parts of 11+17, chamber 3/5).
(Re Claim 2) in which the auxiliary element is the workpiece support (11+17).
(Re Claim 3) in which the auxiliary element is a shield ring (16/17) which is disposed around the workpiece support.
(Re Claim 4) in which the shield ring is in thermal contact with the chamber (Figs. 1, 4).
(Re Claim 5) further comprising a heat shield disposed over the frame cover element to thermally shield the frame cover element from the plasma (heat shield 24).
(Re Claim 6) in which the heat shield (24) is spaced apart from the frame cover element (29, Figs. 1 and 6-8).
(Re Claim 7) in which the heat shield is supported on the auxiliary element (Figs. 1 and 6-8).
(Re Claim 8) in which the heat shield (24) is in contact with the frame cover element (30, Fig. 10), and optionally comprises one or more protrusions which contact the frame cover element.
(Re Claim 9) in which the heat shield is formed from a ceramic material (para. [0036]).
(Re Claim 10) further comprising at least one clamp which applies a clamping force to the frame cover element to assist the clamping of the carrier sheet against the auxiliary element by the frame cover element (first, according to the instant application, mechanical clamping may be from the weight of the 
(Re Claim 12) configured so that the frame cover element can be brought into thermal contact with the auxiliary element when a workpiece is not present on the workpiece support (see Fig. 1, 29 can be brought into contact with 11+17 with or without a workpiece present).
(Re Claim 13) in which the frame cover element is formed from metal or a ceramic material (para. [0044]).
(Re Claim 14) in which the workpiece support is an electrostatic chuck (paras. [0049]-[0055]).
(Re Claim 15) further comprising a lifting mechanism for lowering and raising the frame into and out of contact with the workpiece support and lowering and raising the frame cover element into and out of contact with the frame member and, optionally, the workpiece support (lift mechanisms 19 and 26b).
(Re Claim 16) in combination with a workpiece (4:7, 6 and 2) comprising the semiconductor substrate and a carrier sheet on a frame member, wherein the carrier sheet supports the semiconductor substrate, the workpiece support supports the workpiece through contact with the carrier sheet, and the frame member (7) is clamped by the frame cover element (29, see paras. [0039]-[0043]).
(Re Claim 17) in which the carrier sheet comprises tape formed from a polymeric material, optionally with an adhesive (tape 6).


Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okita et al. (US 2016/0064196), hereafter Okita’196. 
(Re Claim 1) Okita’196 teaches an apparatus for plasma dicing a semiconductor substrate of the type forming part of a workpiece (4:7, 6 and 2), the workpiece further comprising a carrier sheet on a frame member, wherein the carrier sheet carries the semiconductor substrate, the apparatus comprising (also see footnotes 1-2 above): 
a chamber (Figs. 1, 4: 3/5);
a plasma production device configured to produce a plasma within the chamber suitable for dicing the semiconductor substrate (9, 10A/10B); 

a frame cover element (24 in Figs. 1, 4, and 6, or in the alternative 24e in Figs. 8) configured to, in use, contact the frame member thereby clamping the carrier sheet against an auxiliary element (parts of 11+17) disposed in the chamber (3/5).
(Re Claim 2) in which the auxiliary element is the workpiece support (11+17).
(Re Claim 3) in which the auxiliary element is a shield ring (17/16) which is disposed around the workpiece support.
(Re Claim 4) in which the shield ring is in thermal contact with the chamber (Figs. 1 and 4).
(Re Claim 5) further comprising a heat shield (Fig. 8A, 24a) disposed over the frame cover element (24e) to thermally shield the frame cover element from the plasma.
(Re Claim 6) in which the heat shield is spaced apart from the frame cover element (Fig. 8A, 24a and 24e are spaced apart in a vertical direction).
(Re Claim 7) in which the heat shield is supported on the auxiliary element (11+17).
(Re Claim 8) in which the heat shield is in contact with the frame cover element (Fig. 8A), and optionally comprises one or more protrusions which contact the frame cover element.
(Re Claim 9) in which the heat shield is formed from a ceramic material (para. [0047]).
(Re Claim 10) further comprising at least one clamp which applies a clamping force to the frame cover element to assist the clamping of the carrier sheet against the auxiliary element by the frame cover element (first, according to the instant application, mechanical clamping may be from the weight of the frame cover 24, i.e. gravity, in the alternative, the clamping of the workpiece may be from the frame cover being driven downward using elements 26, see paras. [0048]-[0049]).
(Re Claim 11) in which the frame cover element (24) comprises one or more protrusions (24c) which, in use, contact the frame member (7), and optionally the auxiliary element comprises one or more openings for receiving the protrusions of the frame cover element when a workpiece is not present on the workpiece support.

(Re Claim 13) in which the frame cover element is formed from metal or a ceramic material (para. [0047]).
(Re Claim 14) in which the workpiece support is an electrostatic chuck (para. [0055]).
(Re Claim 15) further comprising a lifting mechanism for lowering and raising the frame into and out of contact with the workpiece support and lowering and raising the frame cover element into and out of contact with the frame member and, optionally, the workpiece support (lift mechanisms 19 and 26).
(Re Claim 16) in combination with a workpiece (4: 7, 6, and 2) comprising the semiconductor substrate and a carrier sheet on a frame member, wherein the carrier sheet supports the semiconductor substrate, the workpiece support supports the workpiece through contact with the carrier sheet, and the frame member (7) is clamped by the frame cover element (24).
(Re Claim 17) in which the carrier sheet comprises tape formed from a polymeric material, optionally with an adhesive (tape 6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,283,381. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘381 patent encompasses all of the limitations recited in claims 1+2 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2114(II): "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
        
        2 See MPEP §2115: The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).